DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. Applicant argues on pages 6-8 regarding the rejection of claims 1, 10, and 17 in view of McQuilkin. Applicant argues that the modification of the planar contiguous surface to be radiused, as a matter of design choice, is improper because such a modification would be detrimental to the operation of the device of McQuilkin (see page 7) and because applicant has disclosed an advantage to the radiused surface thus giving criticality to the shape of the surface (see page 8). Regarding applicant’s first argument, examiner respectfully disagrees that the radiused surface would cause the jaws to unlock easier. It is the examiner position that the locking force between teeth 126 and 150 is a result of their complementary shapes, not necessarily the present of the planar surface. Col 2 lines 13-16 disclose that tooth 126 and indent 150 of the upper jaw cooperate with tooth 150 on the bottom jaw to lock the clip in a latched position. Tooth 150 of one jaw is received within indent 128 of the opposing jaw and makes contact on three sides to frictionally engage the jaws in the locked position. It is the examiner position that modifying one of these complementary contacting surfaces to be radiused would not cause the jaws to unlock easier because the same amount of frictional engagement remains. Regarding applicant’s second argument, Examiner acknowledges the disclosed passage of the present invention. However, said passage (paragraph [0043]) states that “the linear configuration of the first and second contact surfaces 52, 62 of the latch member 30 and the latch member receiver 32 minimizes the force required to move the ligation clip 10 from the open position to the clamped position from that of existing ligation clips. In addition, the configuration and orientation of the retention surfaces 54, 64 of the latch member 30 and latch member receiver 30, 32, respectively, of the ligation clip 10 increases the force required to unclamp the ligation clip 10 from that of existing ligation clips”. The elements disclosed as minimizing the force required to move the ligation clip from the open position to the clamped position and increasing the force required to unclamp the ligation clip are planar surfaces 52, 62, and 54, 64. Therefore, there is no disclosure of criticality of the radiused surfaces specifically. For at least these reasons, applicant’s arguments are not persuasive and the rejection is maintained.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 10, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being obvious over McQuilkin et al. (US 5,575,802).
Regarding claim 1, McQuilkin et al. discloses a ligation clip (10, FIGs 1-3) comprising: a first jaw (14) defining a first clamping surface (20) and having a distal portion (140) and a proximal portion (142), the distal portion supporting a latch member (148, col 2 lines 1-7) including a first contact surface (152) and a first retention surface (Vertical surface of tooth 150, see FIG 1 below), and a surface positioned between and contiguous with the first contact surface and the first retention surface (FIG 1 shows a flat surface connecting the first retention surface with the first contact surface); a second jaw (12) defining a second clamping surface (18) and having a distal portion (Portion near free end of jaw) and a proximal portion (Portion near hinge of jaw), the distal portion of the second jaw having a latch member receiver (See FIG 1 below) including a second contact surface (130, col 2 lines 15-18) and a second retention surface (Vertical surface of tooth 126, see FIG 1 below; col 2 lines 12-15), the second retention surface being planar (FIGs 1-3 show the surface is linear and, although a depth dimension is not shown in the figures, understood to be planar); and a hinge portion (16, col 1 lines 48-54) coupling the proximal portion of the first jaw to the proximal portion of the second jaw (FIG 1, col 1 lines 48-54), the hinge portion facilitating pivotal movement of the second jaw in relation to the first jaw from an open position (FIG 1) to a clamped position (FIG 3, col 1 lines 48-54), wherein in the clamped position (FIG 3) the first retention surface is engaged with the second retention surface (The vertical surfaces of teeth 150 and 126 are shown to engage one another in the clamped position); wherein the first retention surface is planar (FIGs 1-3 show the surface is linear and, although a depth dimension is not shown in the figures, understood to be planar) and defines a first plane (See FIG 1 below) that intersects the first clamping surface of the first jaw (The dashed line in FIG 1 shows that the first plane intersects clamping surface 20), and the second contact surface is planar (FIGs 1-3 show the surface is linear and, although a depth dimension is not shown in the figures, understood to be planar) and engages the first contact surface of the latch member as the ligation clip is moved towards the clamped position to deflect the latch member distally outwardly of the latch member receiver to guide the first retention surface into engagement with the second retention surface (Col 2 lines 22-39).  



    PNG
    media_image1.png
    614
    644
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    530
    541
    media_image2.png
    Greyscale

McQuilkin et al. is silent regarding the contiguous surface being radiused.
However, it would have been an obvious matter of design choice to modify the contiguous surface of the first jaw between the first contact surface and the first retention surface to be radiused instead of planar and for a corresponding surface of 128 of the second jaw to also be radiused, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). The modification would also be obvious since applicant has not disclosed that having the radiused surface an advantage, solves any stated problem, or is used for any particular purpose compared to a flat surface and it appears that the device would perform equally well with either designs. FIG 2 of the specification of the present invention shows a radiused surface positioned between and contiguous with the first contact surface and the first retention surface but does not provide criticality of a radiused surface over a flat surface.
Regarding claim 3, McQuilkin et al. discloses the invention substantially as claimed, as set forth above for claim 1. McQuilkin et al. further discloses the first plane intersects a central portion of the first clamping surface (The first plane in FIG 1 intersects clamping surface 20 at a position that is neither at the distal most end or the proximal most end of the surface, therefore it is interpreted as a central portion).  
Regarding claim 4, McQuilkin et al. discloses the invention substantially as claimed, as set forth above for claim 1. McQuilkin et al. further discloses the second retention surface defines a second plane (See FIG 1 above) that is substantially parallel to the first plane when the ligation clip is in the clamped position (FIG 3 shows the first and second retention surfaces and therefore the first and second planes that are substantially parallel when in the clamped position).    
Regarding claim 5, McQuilkin et al. discloses the invention substantially as claimed, as set forth above for claim 4. McQuilkin et al. further discloses the first contact surface is a planar (FIGs 1-3 show the surface is linear and, although a depth dimension is not shown in the figures, understood to be planar).  
Regarding claim 7, McQuilkin et al. discloses the invention substantially as claimed, as set forth above for claim 1. McQuilkin et al. further discloses the latch member includes a hook-shaped body (FIGs 1-3 show the hook shaped body), and the first retention surface is formed on an inner surface of the hook-shaped body (FIG 1; the first retention surface is positioned on an inside of a curvature of the hook shape) and the first contact surface is formed on an outer surface of the hooked-shaped body (First contact surface 152 is positioned on an outside of a curvature of the hook shape).  
Regarding claim 10, McQuilkin et al. discloses a ligation clip (10, FIGs 1-3) comprising: a first jaw (14) defining a first clamping surface (20) and having a distal portion (140) and a proximal portion (142), the distal portion supporting a latch member (148) including a first contact surface (152) and a first retention surface (Vertical surface of tooth 150, see FIG 1 above), the first retention surface being planar (FIGs 1-3 show the surface is linear and, although a depth dimension is not shown in the figures, understood to be planar) and defining a first plane (See FIG 1 above) that intersects the first clamping surface (The dashed line in FIG 1 shows that the first plane intersects clamping surface 20), and a surface positioned between and contiguous with the first contact surface and the first retention surface (FIG 1 shows a flat surface connecting the first retention surface with the first contact surface); a second jaw (12) defining a second clamping surface (18) and having a distal portion (Portion near free end of jaw) and a proximal portion (Portion near hinge of jaw), the distal portion of the second jaw having a latch member receiver (See FIG 1 above) including a second contact surface (130) and a second retention surface (Vertical surface of tooth 126, see FIG 1 above; col 2 lines 12-15), the second retention surface being planar (FIGs 1-3 show the surface is linear and, although a depth dimension is not shown in the figures, understood to be planar); and a hinge portion (16, col 1 lines 48-54) coupling the proximal portion of the first jaw to the proximal portion of the second jaw (FIG 1, col 1 lines 48-54), the hinge portion facilitating pivotal movement of the second jaw in relation to the first jaw from an open position (FIG 1) to a clamped position (FIG 3, col 1 lines 48-54), wherein in the clamped position (FIG 3) the first retention surface is engaged with the second retention surface (The vertical surfaces of teeth 150 and 126 are shown to engage one another in the clamped position); wherein the second contact surface is planar (FIGs 1-3 show the surface is linear and, although a depth dimension is not shown in the figures, understood to be planar) and engages the first contact surface of the latch member as the ligation clip is moved towards the clamped position to deflect the latch member distally outwardly of the latch member receiver to guide the first retention surface into engagement with the second retention surface (Col 2 lines 22-39).   
McQuilkin et al. is silent regarding the contiguous surface being radiused.
However, it would have been an obvious matter of design choice to modify the contiguous surface of the first jaw between the first contact surface and the first retention surface to be radiused instead of planar and for a corresponding surface of 128 of the second jaw to also be radiused, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). The modification would also be obvious since applicant has not disclosed that having the radiused surface an advantage, solves any stated problem, or is used for any particular purpose compared to a flat surface and it appears that the device would perform equally well with either designs. FIG 2 of the specification of the present invention shows a radiused surface positioned between and contiguous with the first contact surface and the first retention surface but does not provide criticality of a radiused surface over a flat surface.
Regarding claim 13, McQuilkin et al. discloses the invention substantially as claimed, as set forth above for claim 10. McQuilkin et al. further discloses the first plane intersects a central portion of the first clamping surface (The first plane in FIG 1 intersects clamping surface 20 at a position that is neither at the distal most end or the proximal most end of the surface, therefore it is interpreted as a central portion).  
Regarding claim 14, McQuilkin et al. discloses the invention substantially as claimed, as set forth above for claim 13. McQuilkin et al. further discloses the second retention surface defines a second plane (See FIG 1 above) that is substantially parallel to the first plane when the ligation clip is in the clamped position (FIG 3 shows the first and second planes that are substantially parallel when in the clamped position).    
Regarding claim 15, McQuilkin et al. discloses the invention substantially as claimed, as set forth above for claim 10. McQuilkin et al. further discloses the first contact surface is a planar (FIGs 1-3 show the surface is linear and, although a depth dimension is not shown in the figures, understood to be planar).  
Regarding claim 17, McQuilkin et al. discloses a ligation clip (10, FIGs 1-3) comprising: a first jaw (14) defining a first clamping surface (20) and having a distal portion (140) and a proximal portion (142), the distal portion supporting a latch member (148) including a first contact surface (152) and a first retention surface (Vertical surface of tooth 150, see FIG 1 above), the first retention surface being planar (FIGs 1-3 show the surface is linear and, although a depth dimension is not shown in the figures, understood to be planar) and defining a first plane (See FIG 1 above) that intersects the first clamping surface (The dashed line in FIG 1 shows that the first plane intersects clamping surface 20) and a surface positioned between and contiguous with the first contact surface and the first retention surface (FIG 1 shows a flat surface connecting the first retention surface with the first contact surface); a second jaw (12) defining a second clamping surface (18) and having a distal portion (Portion near free end of jaw) and a proximal portion (Portion near hinge of jaw), the distal portion of the second jaw having a latch member receiver (See FIG 1 above) including a second contact surface (130) and a second retention surface (Vertical surface of tooth 126, see FIG 1 above; col 2 lines 12-15), the second retention surface being planar (FIGs 1-3 show the surface is linear and, although a depth dimension is not shown in the figures, understood to be planar); and a hinge portion (16, col 1 lines 48-54) coupling the proximal portion of the first jaw to the proximal portion of the second jaw (FIG 1, col 1 lines 48-54), the hinge portion facilitating pivotal movement of the second jaw in relation to the first jaw from an open position (FIG 1) to a clamped position (FIG 3), wherein in the clamped position (FIG 3) the first retention surface is engaged with the second retention surface (Col 2 lines 22-39, FIG 3 shows the vertical retention surfaces are in contact with one another).  
McQuilkin et al. is silent regarding the contiguous surface being radiused.
However, it would have been an obvious matter of design choice to modify the contiguous surface of the first jaw between the first contact surface and the first retention surface to be radiused instead of planar and for a corresponding surface of 128 of the second jaw to also be radiused, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). The modification would also be obvious since applicant has not disclosed that having the radiused surface an advantage, solves any stated problem, or is used for any particular purpose compared to a flat surface and it appears that the device would perform equally well with either designs. FIG 2 of the specification of the present invention shows a radiused surface positioned between and contiguous with the first contact surface and the first retention surface but does not provide criticality of a radiused surface over a flat surface.
Regarding claim 18, McQuilkin et al. discloses the invention substantially as claimed, as set forth above for claim 17. McQuilkin et al. further discloses the first and second contact surfaces are planar (FIGs 1-3 show the surfaces are linear and, although a depth dimension is not shown in the figures, understood to be planar) and the second contact surface engages the first contact surface as the ligation clip is moved towards the clamped position (FIG 2) to deflect the latch member distally outwardly of the latch member receiver to guide the first retention surface into engagement with the second retention surface (Col 2 lines 22-39).  
Regarding claim 20, McQuilkin et al. discloses the invention substantially as claimed, as set forth above for claim 17. McQuilkin et al. further discloses the second retention surface defines a second plane (See FIG 1 above) that is substantially parallel to the first plane (FIG 3 shows the first and second planes that are substantially parallel when in the clamped position).    

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin et al. (US 5,575,802) in view of Shellenberger (US 2018/0271532).
Regarding claims 8-9, McQuilkin et al. discloses the invention substantially as claimed, as set forth above for claim 1.
McQuilkin et al. is silent regarding the distal portion of each of the first and second jaws including spaced bosses that are configured to engage a clip applier, wherein the spaced bosses on the distal portion of the second jaw are positioned on opposite sides of the second contact surface to define a channel with the second contact surface.  
However, Shellenberger teaches a ligation clip (100, FIGs 1A-1B) having a first jaw (102) including a proximal portion (End towards 106, FIG 1A) and a distal portion (End towards 126, FIG 1A), a second jaw (104) including a proximal portion (End towards 106, FIG 1A) and a distal portion (End towards 128, FIG 1A), a hinge portion (106) coupling the proximal ends (Paragraph [0228]) and wherein distal portion of each of the first and second jaws includes spaced bosses (130, 132, and 124, 136, FIGs 1A-1b, paragraph [0034]) that are configured to engage a clip applier (Paragraphs [0034 and 0039], FIG 2A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal portions of each of the first and second jaws of McQuilkin et al. to comprise first and second spaced bosses projecting transversely outwardly of the distal portions, as taught by Shellenberger, for the purpose of providing a means of engaging the clip with jaw members of a clip applier (Shellenberger: Paragraphs [0034 and 0039], FIG 2A) to cause the first and second beams to approximate towards one another towards the closed position. In the device as modified, the bosses on the distal portion of the second jaw are positioned on opposite sides of the second contact surface (Because they extend transversely out form the side of the second arm, they are interpreted as being positioned on opposite sides of the second contact surface) to define a channel with the second contact surface (This the bosses positioned on the distal portion of the second jaw, the cut out space between the bosses and contact surface 130 is interpreted as a channel).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771